Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Support for the following amendment can be found in at least paragraphs [0035]-[0037] and FIG. 11 of the specification.
Authorization for this examiner’s amendment was given in an email communication with Xin Xie (Reg. No. 70890) on December 08, 2021.
The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
1. (Currently Amended) A system for operating vehicle lights on a vehicle comprising: 
a sensor configured to capture [[an]] image data of a surrounding of [[a]]the vehicle; 
one or more processors configured to: 
obtain vehicle route data of the vehicle on a map that includes lanes;
detect a presence of an oncoming vehicle;
receive vehicle route data of the oncoming vehicle ;
predict a future location of [[an]]the oncoming vehicle based on the image data, the vehicle route data of the vehicle, the vehicle route data from the oncoming vehicle, the map, and a turn signal of the oncoming vehicle, 
prediction includes determining the oncoming vehicle will be merging or turning into an oncoming  lane immediately adjacent to that of the vehicle; and 
set a beam mode of a portion of lights in the vehicle that is directed at the oncoming lane immediately adjacent to that of the vehicle to a low beam mode while maintaining the remaining lights of the vehicle at a high beam mode based on the predicted future location of the oncoming vehicle.  

2. (Previously Presented) The system of claim 1, wherein the sensor comprises a LiDAR, a radar or a camera.  

3. (Previously cancelled)  

4. (Currently Amended) The system of claim 1, wherein the one or more processors are configured to determine a street on which the oncoming vehicle will be located at a future time using [[a]]the  map based on a speed of the oncoming vehicle.  

5. (Previously Presented) The system of claim 1, further comprising a satellite signal receiver.  

6. (Currently Amended) The system of claim 1, wherein the detecting the presence of the oncoming vehicle is via a GNSS (Global Navigation Satellite System) communication element.  

7. (Previously Cancelled)  

8. (Currently Amended) The system of claim 1, wherein the predicting the future location of the oncoming vehicle comprises a probability of the oncoming vehicle appearing a certain distance from the vehicle within a certain time interval.  

9. (Previously Cancelled)  

10. (Currently Amended) The system of claim 1, wherein the detecting the presence of an oncoming vehicle is via street lighting that is configured to provide information about other moving objects to the vehicle.  

11. (Previously Cancelled)  

12. (Previously Cancelled)  

13. (Currently Amended) A method of operating vehicle lights on a vehicle comprising: 
obtaining vehicle route data of the vehicle on a map that includes lanes; 
obtaining image data of a surrounding of the vehicle; 
detecting a presence of an oncoming vehicle;
receiving vehicle route data of the oncoming vehicle ;
predicting a future location of [[an]]the oncoming vehicle based on the image data, the vehicle route data of the vehicle, the vehicle route data from the oncoming vehicle, the map, and a turn signal of the oncoming vehicle, 
wherein the prediction includes determining the oncoming vehicle will be merging or turning into an oncoming lane immediately adjacent to that of the vehicle; and 
setting a beam mode of a portion of lights in the vehicle that is directed at the oncoming lane immediately adjacent to that of the vehicle to a low beam mode while maintaining the remaining lights of the vehicle at a high beam mode based on the predicted future location of the oncoming vehicle.  

14. (Previously Cancelled)  

15. (Currently Amended) The method of claim 13, wherein the detecting the presence of the oncoming vehicle is via GNSS data.  

16. (Currently Amended) The method of claim 13, wherein the predicting the future location of the oncoming vehicle is based on probability of the oncoming vehicle appearing a certain distance from the vehicle within a certain time interval.  

17. (Previously Cancelled)  

18. (Previously Cancelled)  

19. (Previously Cancelled)  

20. (Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform operation of vehicle lights on a vehicle comprising: 
obtaining vehicle route data of the vehicle on a map that includes lanes;
obtaining image data of a surrounding of the vehicle; 
detecting a presence of an oncoming vehicle;
receiving vehicle route data of the oncoming vehicle;
predicting a future location of [[an]]the oncoming vehicle based on the image data, the vehicle route data of the vehicle, the vehicle route data from the oncoming vehicle, the map, and a turn signal of the oncoming vehicle, 
wherein the prediction includes determining the oncoming vehicle will be merging or turning into an oncoming lane immediately adjacent to that of the vehicle; and 
that is directed at the oncoming lane immediately adjacent to that of the vehicle to a low beam mode while maintaining the remaining lights of the vehicle at a high beam mode based on the predicted future location of the oncoming vehicle.  

21. Cancelled.

22. Cancelled.  

23. Cancelled.   

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 13, and 20, closest prior art Gauthier (US Patent No 10,124,716 B1), Futamura (PGPub No US 2014/0246975 A1), Sherony (PGPub No US 2017/0217430 A1), and Biondo et al. (PGPub No US 2010/0213847 A1) (hereinafter Gauthier, Futamura, Sherony, and Biondo, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Gauthier teaches a vehicle control system comprising a sensor that captures image data of a surrounding of the vehicle and one or more processors that obtain route data of the vehicle, predict a presence of an oncoming vehicle and adjust the vehicle’s headlights based on the predicted presence of the oncoming vehicle. Gauthier fails to teach predicting a future location of the oncoming vehicle as an oncoming lane adjacent to the vehicle using the image data, the vehicle route data of the vehicle, vehicle route data from the oncoming vehicle, a map with lanes, and a turn signal of the oncoming vehicle, and adjusting a portion of the vehicle’s headlights based on the predicted future location.
image data, vehicle route data of the vehicle, vehicle route data from the oncoming vehicle, a map with lanes, and a turn signal of the oncoming vehicle. 
Sherony teaches using a turn signal of an oncoming vehicle in order to determine if a vehicle will merge or turn into a particular lane. Sherony fails to teach predicting a future location of the oncoming vehicle as an oncoming lane adjacent to the vehicle using image data, vehicle route data of the vehicle, vehicle route data from the oncoming vehicle, a map with lanes, and a turn signal of the oncoming vehicle.
Finally, Biondo teaches using a map in order to determine a future position of an oncoming vehicle. Biondo fails to teach predicting a future location of the oncoming vehicle as an oncoming lane adjacent to the vehicle using image data, vehicle route data of the vehicle, vehicle route data from the oncoming vehicle, a map with lanes, and a turn signal of the oncoming vehicle.  
The combination of Gauthier, Futamura, Sherony, and Biondo fails to teach predicting a future location of the oncoming vehicle as an oncoming lane adjacent to the vehicle using image data, vehicle route data of the vehicle, vehicle route data from the oncoming vehicle, a map with lanes, and a turn signal of the oncoming vehicle. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668